Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 5, 12, and 17-20 are objected to because of the following informalities:  
In claim 5, “the far wellbore area” should recite “the far-field area” (correcting the typo; based on claim 1 reciting “a far-field area”).
In claim 12, “wherein the second proppant is at least 100 grams and up to 30 percent by weight” should recite “wherein the second proppant is at least 100 grams per liter and up to 30 percent by weight” (for clarity; based on [0064] “The second treatment fluid contains a concentration of 100 to 2,400 grams per liter of the second proppant”).
In claim 17, “the near-subterranean formation” in lines 4-5 should recite “the near subterranean formation region” (correcting the typo; based on line 3 “a near subterranean formation region”).  Claims 18-20 are objected to by dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a far-field area” and “a near wellbore area.” 
The terms “a far-field area” and “a near wellbore area” is a relative term which renders the claim indefinite. The term “far-field” and “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, although Applicant states “The near wellbore area of the subterranean formation is the volume, portion, or zone of the subterranean formation that extends outward from 0 to 10 meters from the surface of the well bore, including from 0.1 to 3 meters outward. The far wellbore area may be the volume or portion of the subterranean formation that extends outward from 3 to 300 meters from the surface of the well bore, or from 10 to 300 meters outward, or from 10 to 200 meters from the surface of the well bore” ([0056]), these are not clearly set forth as definitions of the terms.  In contrast, the Definitions section in [0036]-[0044] clearly defines the terms.  
Claims 2-4 and 7-16 are rejected by dependency, also failing to define the scope of “far-field area” and “near wellbore area.”  In contrast, claims 5 and 6 require definite boundaries for each term.
For examination purposes, claims will be read as though independent claim 1 incorporates claims 5 and 6.  Applicant may see below for how this may be formatted in claim 1.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “reducing flowback of the first proppant into the well bore while permitting liquid passage into the wellbore by forming a near wellbore barrier containing the second proppant” with “the second treatment fluid comprising a second proppant different from the first proppant, wherein the second proppant has increased length and reduced internal volume compared to the first proppant,” does not reasonably provide enablement for “reducing flowback of the first proppant into the well bore while permitting liquid passage into the wellbore by forming a near wellbore barrier containing the second proppant” with “the second treatment fluid comprising a second proppant different from the first proppant” for any/every different second proppant.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites:
“introducing a second treatment fluid to a near well bore area of the subterranean formation, the second treatment fluid comprising a second proppant different from the first proppant; and
reducing flowback of the first proppant into the well bore while permitting liquid passage into the wellbore by forming a near wellbore barrier containing the second proppant.”
The Office observes that, in the Specification, Applicant states “As schematically depicted in the bottom part 324 of Figure 3, it has been discovered that a second proppant or retention proppant can be designed to change the shape of the proppant while increasing the length and aspect ratio of the proppant, such that the proppant is capable and/or more likely to lodge in the voids or fractures of the near well bore area of the subterranean formation. It has also been found that the size and shape of the proppant can be reduced in directions, such as width or cross section to reduce the internal volume of the proppant while maintaining the strength of the proppant. This increased length and reduced internal volume can allow for these retention proppants to lodge in and prop larger voids of the near well bore area to provide sufficient permeability while reducing or eliminating the problem of near wellbore washout” ([0050]).  Furthermore, Applicant also states “However, it has also been discovered that if a larger proppant is introduced before a smaller proppant, then the larger proppant might block the smaller proppant from reaching the far well bore area, which can result in unsuccessful stimulation of the far well bore area” ([0049]); i.e., it also appears that “a second proppant different from the first proppant” with a larger first proppant and a smaller second proppant is inoperable.
First, while there is a presumption that an adequate Written Description of the claimed invention is present in the Specification as filed, a question as to whether a Specification provides an adequate Written Description may arise in the context of an original claim. An original claim may lack Written Description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad Genus claim is presented but the disclosure only describes a narrow Species with no evidence that the Genus is contemplated.  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.
In this case, a broad Genus claim is presented (encompassing all ways of reducing flowback of the first proppant into the well bore while permitting liquid passage into the wellbore by forming a near wellbore barrier containing the second proppant, including with smaller second proppants after larger first proppants) but the disclosure only describes a narrow Species (specifically, with second proppants having an increased length and reduced internal volume) with no evidence that the Genus is contemplated.  For example, Applicant does not appear to contemplate how to provide a smaller second proppant in a way that would be operable to reduce flowback of the first larger proppant while permitting liquid passage into the wellbore by forming a near wellbore barrier containing the smaller second proppant.  Accordingly, this lacks an adequate Written Description for its full scope.
Second, per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (D) level of ordinary skill; (F) direction provided; (G) working examples; and (H) quantity of experimentation needed.  That is, five of the Wands factors do not support Enablement, four of which relates directly to the current claim scope (A/F/G/H).  Therefore, there also exists a Scope of Enablement deficiency.
Third, based on the paucity of disclosure, it is not clear what embodiments of “a second proppant different from the first proppant” would be required to provide “reducing flowback of the first proppant into the well bore while permitting liquid passage into the wellbore by forming a near wellbore barrier containing the second proppant.”  For example, it is unclear if a larger first proppant and a smaller second proppant would provide “reducing flowback of the first proppant into the well bore while permitting liquid passage into the wellbore by forming a near wellbore barrier containing the second proppant” or not.  Accordingly, this limitation renders the claim scope Indefinite.
Claims 2-16 are rejected by dependency, also failing to limit the claims to the described and enabled scope in a definite manner.
For examination purposes, claims will be read as though independent claim 1 recites “wherein the second proppant has increased length and reduced internal volume compared to the first proppant”:
“1. (Currently Amended) A method of treating a portion of a well bore, the method comprising: 
introducing a first treatment fluid to a far-field area of a subterranean formation, the first treatment fluid comprising a first proppant, wherein the far-field area of the subterranean formation extends an average of 10 to 300 meters from an opening of the well bore; 
introducing a second treatment fluid to a near wellbore area of the subterranean formation, the second treatment fluid comprising a second proppant different from the first proppant, wherein the second proppant has increased length and reduced internal volume compared to the first proppant, wherein the near wellbore area of the subterranean formation extends an average of 0 to 10 meters from an opening of the well bore; and 
reducing flowback of the first proppant into the wellbore while permitting liquid passage into the wellbore by forming a near wellbore barrier containing the second proppant.”

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 17 recites “a far subterranean formation region” and “a near subterranean formation region.” 
The terms “a far subterranean formation region” and “a near subterranean formation region” is a relative term which renders the claim indefinite. The term “far” and “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, although Applicant states “The near wellbore area of the subterranean formation is the volume, portion, or zone of the subterranean formation that extends outward from 0 to 10 meters from the surface of the well bore, including from 0.1 to 3 meters outward. The far wellbore area may be the volume or portion of the subterranean formation that extends outward from 3 to 300 meters from the surface of the well bore, or from 10 to 300 meters outward, or from 10 to 200 meters from the surface of the well bore” ([0056]), these are not clearly set forth as definitions of the terms.  In contrast, the Definitions section in [0036]-[0044] clearly defines the terms.  
Claim 20 is also rejected by dependency, also failing to define the scope of “far-field area” and “near wellbore area.”  In contrast, claims 18 and 19 require definite boundaries for each term.
For examination purposes, claims will be read as though independent claim 17 incorporates claims 18 and 19.  Applicant may see below for how this may be formatted in claim 17.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “forming a near subterranean formation barrier as the second proppant contacts the near- subterranean formation, the near subterranean formation barrier containing gates between the second proppant, wherein a gate size is less than an average size of the first proppant, and the near subterranean formation barrier permits liquid passage and reduces backwashing of the first proppant” “wherein the second proppant is different from the first proppant, wherein the second proppant has increased length and reduced internal volume compared to the first proppant” does not reasonably provide enablement for “forming a near subterranean formation barrier as the second proppant contacts the near- subterranean formation, the near subterranean formation barrier containing gates between the second proppant, wherein a gate size is less than an average size of the first proppant, and the near subterranean formation barrier permits liquid passage and reduces backwashing of the first proppant” with any/every proppants.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Independent claim 17 recites:
“forming a near subterranean formation barrier as the second proppant contacts the near- subterranean formation, the near subterranean formation barrier containing gates between the second proppant, wherein a gate size is less than an average size of the first proppant, and the near subterranean formation barrier permits liquid passage and reduces backwashing of the first proppant.”
The Office observes that, in the Specification, Applicant states “The method 612 of reducing the backwash includes reducing backwash of the first proppant or the first blend of proppants from the far well bore back into the well bore by forming a near wellbore barrier. The near wellbore barrier may be a self-assembling net or webbing that resembles a 3D logjam of the second proppant when the second proppant interconnects with itself and connects with the sides of the near well bore void spaces. The near well bore barrier may contain gates or openings in the near well bore barrier, wherein the average gate size or longest span across the gate opening is smaller than the average size of the first proppant or at least one of the proppants making up the first blend of proppants. The structure of the near wellbore barrier can help to support and reinforce the void spaces of the near well bore area of the subterranean formation. In an embodiment, the gates formed in the near well bore barrier allow for the passage of subterranean liquids while selectively excluding or reducing the passage of the first proppant or at least one of the proppants from the first blend of proppants” ([0065]).  Notably, this does not actually describe how to form the gates, just that the gates “may” be formed.
First, Applicant should note that, if the Specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is Indefinite because the Applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).  See MPEP 2163.03 Typical Circumstances Where Adequate Written Description Issue Arises.  In this case, Applicant has failed to disclose sufficient corresponding acts to particularly form the gates.  Accordingly, the claim limitation is Indefinite.
Second, such a limitation also lacks an adequate Written Description as required by 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph because an Indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention.  See MPEP 2163.03.  In this case, the Indefinite, unbounded functional limitation would cover all ways of forming the gates without adequately demonstrating Applicant’s possession of these means or mechanisms.  Accordingly, the claim limitation also lacks an adequate Written Description.
Third, per In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the following Undue Experimentation factors do not support a determination that the disclosure satisfies the Enablement requirement for the Full claim Scope: (A) breadth of claims; (B) nature of the invention; (D) level of ordinary skill; (E) predictability of the art; (F) direction provided; (G) working examples; and (H) quantity of experimentation needed.  That is, seven of the Wands factors do not support Enablement, six of which relates directly to the current claim scope (A/B/E/F/G/H).  Therefore, there also exists a Scope of Enablement deficiency.
Claims 18-20 are rejected by dependency, also failing to definitely limit the claims to the disclosed and enabled scope.
Nevertheless, as in claim 1, the Office observes that, in the Specification, Applicant states “This increased length and reduced internal volume can allow for these retention proppants to lodge in and prop larger voids of the near well bore area to provide sufficient permeability while reducing or eliminating the problem of near wellbore washout” ([0050]).  Thus, it appears that the second proppant of increased length and reduced internal volume would also provide the “gates” in claim 17. 
Although Applicant has not included in independent claim 17 the same limitation to “the second treatment fluid comprising a second proppant different from the first proppant,” because these claims are presented by Applicant together as the claims of a single application, presumably, the claim 17 “gate” embodiment was intended to refer to the same as the claim 1 “different” embodiment. 
Accordingly, for examination purposes, claims will be read as though claim 17 includes the same as claim 1:
“17. (Currently Amended) A method comprising: 
introducing a first proppant to a far subterranean formation region, wherein the far subterranean formation region extends an average of 10 to 300 meters from an opening of the well bore; 
introducing a second proppant to a near subterranean formation region, wherein the near subterranean formation region extends an average of 0 to 10 meters from an opening of the well bore, wherein the second proppant is different from the first proppant, wherein the second proppant has increased length and reduced internal volume compared to the first proppant; and 
forming a near subterranean formation barrier as the second proppant contacts the near subterranean formation region, the near subterranean formation barrier containing gates between the second proppant, wherein a gate size is less than an average size of the first proppant, and the near subterranean formation barrier permits liquid passage and reduces backwashing of the first proppant.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as obvious over Matveev (WO 2009/088317) (cited by Applicant and International Search Report), as evidenced by Nguyen (2018/0149008).
Regarding independent claim 1 (and claims 5 and 6), Matveev discloses A method of treating a portion of a well bore (abstract “hydraulic fracturing or gravel packing is given in which at least a portion of the proppant or gravel is replaced with stiff, low-elasticity, low-deformability elongated particles”), the method comprising: 
introducing a first treatment fluid to a far-field area of a subterranean formation, the first treatment fluid comprising a first proppant (p.19 “(1) 100% conventional proppant through most of the job and 100% elongated particles tailed in for the last 5% to 50% by total weight of proppant used in the job, preferably for the last 20% to 30% of the job”; also p.26 “Laboratory experiments that demonstrated the effectiveness of sand production prevention were also carried out. … The first half of a cell was loaded with sand/proppant of a specific mesh size and the second half was loaded with ceramic rods”; note “first half” of the cell would correspond to the far-field area, which proppant is placed in first); 
introducing a second treatment fluid to a near wellbore area of the subterranean formation, the second treatment fluid comprising a second proppant different from the first proppant (p.19 “(1) 100% conventional proppant through most of the job and 100% elongated particles tailed in for the last 5% to 50% by total weight of proppant used in the job, preferably for the last 20% to 30% of the job”; also p.26 “Laboratory experiments that demonstrated the effectiveness of sand production prevention were also carried out. … The first half of a cell was loaded with sand/proppant of a specific mesh size and the second half was loaded with ceramic rods”; note “second half” of the cell would correspond to the near wellbore area, as in p.22 “The elongated particles are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important”), wherein the second proppant has increased length and reduced internal volume compared to the first proppant (e.g., p.17 “Suitable sizes for the elongated particles of the invention are as follows. If the particles can be characterized most straightforwardly as cylinders or fibers (with the understanding that these and other characterizations may be approximations of the shapes and the actual shapes may be irregular), then the "lengths" may range from about 0.1 mm to about 30 mm, and the "diameters" from about 0.1 mm to about 10 mm, preferably from about 0.1 mm to about 3 mm” vs. p.7 “In general the proppant used will have an average particle size of from about 100 U.S. mesh (0.149 mm)) to about 10 U. S. mesh (2mm), more particularly, but not limited to 40/60 (420μm/250μm), 20/40 (841μm/420μm), 16/30 (1.19mm/595μm), 12/18 (1.68mm/1.00mm), 10/14 (2.00mm/1.41mm) and 8/12 (2.38mm/1.68mm) sized materials”; length of e.g. 10 mm and diameter of e.g. 1 mm is increased length and reduced internal volume compared to average particle size of e.g. 2mm); and 
reducing flowback of the first proppant into the wellbore while permitting liquid passage into the wellbore by forming a near wellbore barrier containing the second proppant (e.g., p.27 “Three different samples of sand were tested: 20/40 (~0.5 mm), 30/50 (~0.42 mm), 40/70 (~0.29 mm); the rods were 0.85-1 mm in diameter and 3.5-5 mm in length. It was found that there was no flowback of sand (or sand production) from the pack under these conditions”).
Regarding the 10-300m far-field and 0-10 m near wellbore, as above, Matveev discloses “The elongated particles are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important” (p.22) and thus places the conventional proppant outside of the near wellbore region first, then the elongated particles in the near wellbore region second (p.19). 
However, Matveev fails to specify how far the “near wellbore region” for the elongated particles extends.
Nevertheless, “near wellbore region” (and conversely, far-field regions) are well-understood in the art.  For example, the reference to Nguyen states “As used herein, the term “near-wellbore region,” or simply “near-wellbore,” refers to an annular volume of a subterranean formation penetrated by wellbore from the outer diameter of the wellbore extending radially inward along a main fracture from the wellbore and into the formation a distance of no greater than about 10 meters (33 feet)” ([0019]) and “the first, second, and any additional propped main fractures may be interconnected in the far-field wellbore region at a location in the range of a lower limit of about 11 m, 15 m, 20 m, 25 m, 30 m, 35 m, 40 m, 45 m, 50 m, 55 m, 60 m, 65 m, 70 m, 75 m, 80 m, 85 m, 90 m, 95 m, 100 m, 110 m, 120 m, 130 m, 140 m, and 150 m to an upper limit of about 300 m, 290 m, 280 m, 270 m, 260 m, 250 m, 240 m, 230 m, 220 m, 210 m, 200 m, 190 m, 180 m, 170 m, 160 m, and 150 m into the formation from the wellbore” ([0031]). 
Although silent to the values of the distances as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to include placing the conventional proppant outside of the near wellbore region first from 11m to 300m away, then the elongated particles in the near wellbore region second no greater than 10m away, in order to place the elongated particles where they “are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important” (thereby including:
“introducing a first treatment fluid to a far-field area of a subterranean formation, the first treatment fluid comprising a first proppant, wherein the far-field area of the subterranean formation extends an average of 10 to 300 meters from an opening of the well bore; 
introducing a second treatment fluid to a near wellbore area of the subterranean formation, the second treatment fluid comprising a second proppant different from the first proppant, wherein the second proppant has increased length and reduced internal volume compared to the first proppant, wherein the near wellbore area of the subterranean formation extends an average of 0 to 10 meters from an opening of the well bore”).  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 2 and 4, Matveev discloses, e.g., “Three different samples of sand were tested: 20/40 (~0.5 mm), 30/50 (~0.42 mm), 40/70 (~0.29 mm); the rods were 0.85-1 mm in diameter and 3.5-5 mm in length. It was found that there was no flowback of sand (or sand production) from the pack under these conditions” (p.27).
There being “no flowback” means that 0% of the conventional proppant was able to penetrate the barrier formed by the elongated particles, or there was 100% reduction in backwash.  Accordingly, in order for there to be “no flowback” through the elongated particles, Matveev must inherently or implicitly disclose:
(claim 2) wherein the near wellbore barrier forms as the second proppant lodges and interconnects in the near wellbore area of the subterranean formation, the near wellbore barrier containing gates between the interconnected second proppant, wherein a gate size is less than an average size of the first proppant; and/or
(claim 4) wherein the near wellbore barrier reduces an amount of backwash of the first proppant by 1 to 100%.
Regarding claim 3, Matveev discloses permeabilities of, e.g., ~0.7x10-9 m2 from the proppant pack (Fig. 9) = ~0.7x10-5 cm2, among others.  Accordingly, Matveev anticipates wherein the near wellbore barrier has a liquid permeability of about 0.001 to 1x10-5 cm2.
Regarding claims 7 and 8, Matveev discloses “In general the proppant used will have an average particle size of from about 100 U.S. mesh (0.149 mm)) to about 10 U. S. mesh (2mm), more particularly, but not limited to 40/60 (420μm/250μm), 20/40 (841μm/420μm), 16/30 (1.19mm/595μm), 12/18 (1.68mm/1.00mm), 10/14 (2.00mm/1.41mm) and 8/12 (2.38mm/1.68mm) sized materials” (p.7) and “It should be understood that by "conventional" or "spherical" proppant is meant proppant having particles having a roundness of greater than about 0.8 and a sphericity of greater than about 0.8” (p.16).  Accordingly, Matveev anticipates:
(claim 7) wherein the first proppant has an average size of 0.1 mm to 5 mm; and/or
(claim 8) wherein the first proppant has a spherical shape with a roundness and sphericity of more than 0.7, and an average diameter of 0.2 mm to 5 mm.
Regarding claim 9, Matveev discloses “Normally the proppant will be present in the slurry in a concentration of from about 1 PPA (119.826 kgPA) to about 25 PPA (2995.65 kgPA), preferably from about 1 PPA (119.826 kgPA) to about 16 PPA (1917.22 kgPA)” (p.7).  PPA = pounds proppant added per gallon, and water is about 8.345 lbs/gal.  Accordingly, 1-25 PPA proppant would be 1-25 lb/gal proppant in ~8.345 lb/gal water, or ~11-75 wt% of the first treatment fluid.  Accordingly, Matveen anticipates wherein a concentration of the first proppant is from about 0.01 to about 80% by weight of the first treatment fluid.
Regarding claim 10, Matveev discloses “Suitable sizes for the elongated particles of the invention are as follows. If the particles can be characterized most straightforwardly as cylinders or fibers (with the understanding that these and other characterizations may be approximations of the shapes and the actual shapes may be irregular), then the "lengths" may range from about 0.1 mm to about 30 mm, and the "diameters" from about 0.1 mm to about 10 mm, preferably from about 0.1 mm to about 3 mm” (p.17) and “Ceramic rods with an aspect ratio of about 5 were used in all these experiments” (p.26).  
Although silent to the exact ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to include “wherein the second proppant has an average length of 2 mm to 10 mm, an average width of 0.2 mm to 1.5 mm, and an average length to width ratio of 2:1 to 10:1,” in order to provide a specific form of the elongated particles within the general conditions set forth by Matveev.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 12 and 13, Matveev discloses “Mixtures of different sizes with the same shape as well as mixtures of different shapes and different sizes may be used. Improvements may be obtained from, for example, mixtures of plates and rods, and mixtures of conventional proppants and plates and rods” (p.18).
Although Matveev does not actually appear to ever specify the concentration of elongated particles, because these serve the same purpose as the conventional proppant, presumably they would be provided in the same general conditions as the conventional proppant (p.7 “Normally the proppant will be present in the slurry in a concentration of from about 1 PPA (119.826 kgPA) to about 25 PPA (2995.65 kgPA), preferably from about 1 PPA (119.826 kgPA) to about 16 PPA (1917.22 kgPA)”; 1 PPA = 1 lb/gal elongated particles in water would be ~120 grams per liter).  Accordingly, although silent to the exact concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to provide:
(claim 12) wherein the second treatment fluid contains a second proppant and third proppant, wherein the second proppant is at least 100 grams per liter and up to 30 percent by weight of a total amount of proppants in the second treatment fluid; and/or
(claim 13) wherein the second treatment fluid contains a concentration of 100 to 2,400 grams per liter of the second proppant, 
in order to provide a specific amount of the elongated particles within the general conditions set forth by Matveev.  
Regarding claim 14, Matveev discloses “Any proppant (gravel) may be used with the materials (the elongated particles) and methods of the Invention. Such proppants (gravels) may be natural or synthetic, coated (for example by resin), or contain chemicals; more than one may be used sequentially or in mixtures of different sizes or different materials” (p.7).  In order to be used “sequentially,” this must refer to more than one proppant in different fluids.  Accordingly, Matveev anticipates wherein the first treatment fluid is introduced as part of a first group of treatment fluid, the first group of treatment fluid containing from 1 to 4 proppants in different fluids.
Regarding claim 15, Matveev discloses wherein the second proppant is a tail-in proppant (p.19 “(1) 100% conventional proppant through most of the job and 100% elongated particles tailed in for the last 5% to 50% by total weight of proppant used in the job, preferably for the last 20% to 30% of the job”).
Regarding claim 16, Matveev discloses A near wellbore barrier formed according to the method of claim 1 (p.26 “Laboratory experiments that demonstrated the effectiveness of sand production prevention were also carried out. … The first half of a cell was loaded with sand/proppant of a specific mesh size and the second half was loaded with ceramic rods”; note “second half” of the cell would correspond to a near wellbore barrier in the near wellbore area, as in p.22 “The elongated particles are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important”).
Regarding independent claim 17 (and claims 18 and 19), Matveev discloses A method (abstract “hydraulic fracturing or gravel packing is given in which at least a portion of the proppant or gravel is replaced with stiff, low-elasticity, low-deformability elongated particles”) comprising: 
introducing a first proppant to a far subterranean formation region (p.19 “(1) 100% conventional proppant through most of the job and 100% elongated particles tailed in for the last 5% to 50% by total weight of proppant used in the job, preferably for the last 20% to 30% of the job”; also p.26 “Laboratory experiments that demonstrated the effectiveness of sand production prevention were also carried out. … The first half of a cell was loaded with sand/proppant of a specific mesh size and the second half was loaded with ceramic rods”; note “first half” of the cell would correspond to the far area); 
introducing a second proppant to a near subterranean formation region, wherein the second proppant is different from the first proppant (p.19 “(1) 100% conventional proppant through most of the job and 100% elongated particles tailed in for the last 5% to 50% by total weight of proppant used in the job, preferably for the last 20% to 30% of the job”; also p.26 “Laboratory experiments that demonstrated the effectiveness of sand production prevention were also carried out. … The first half of a cell was loaded with sand/proppant of a specific mesh size and the second half was loaded with ceramic rods”; note “second half” of the cell would correspond to the near wellbore area, as in p.22 “The elongated particles are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important”), wherein the second proppant has increased length and reduced internal volume compared to the first proppant (e.g., p.17 “Suitable sizes for the elongated particles of the invention are as follows. If the particles can be characterized most straightforwardly as cylinders or fibers (with the understanding that these and other characterizations may be approximations of the shapes and the actual shapes may be irregular), then the "lengths" may range from about 0.1 mm to about 30 mm, and the "diameters" from about 0.1 mm to about 10 mm, preferably from about 0.1 mm to about 3 mm” vs. p.7 “In general the proppant used will have an average particle size of from about 100 U.S. mesh (0.149 mm)) to about 10 U. S. mesh (2mm), more particularly, but not limited to 40/60 (420μm/250μm), 20/40 (841μm/420μm), 16/30 (1.19mm/595μm), 12/18 (1.68mm/1.00mm), 10/14 (2.00mm/1.41mm) and 8/12 (2.38mm/1.68mm) sized materials”; length of e.g. 10 mm and diameter of e.g. 1 mm is increased length and reduced internal volume compared to average particle size of e.g. 2mm); and 
forming a near subterranean formation barrier as the second proppant contacts the near subterranean formation region, the near subterranean formation barrier containing gates between the second proppant, wherein a gate size is less than an average size of the first proppant (p.27 “Three different samples of sand were tested: 20/40 (~0.5 mm), 30/50 (~0.42 mm), 40/70 (~0.29 mm); the rods were 0.85-1 mm in diameter and 3.5-5 mm in length. It was found that there was no flowback of sand (or sand production) from the pack under these conditions”; “no flowback” means that 0% of the conventional proppant was able to penetrate the barrier formed by the elongated particles), and the near subterranean formation barrier permits liquid passage and reduces backwashing of the first proppant (e.g., p.27 “Three different samples of sand were tested: 20/40 (~0.5 mm), 30/50 (~0.42 mm), 40/70 (~0.29 mm); the rods were 0.85-1 mm in diameter and 3.5-5 mm in length. It was found that there was no flowback of sand (or sand production) from the pack under these conditions”).
Regarding the 10-300m far-field and 0-10 m near wellbore, as above, Matveev discloses “The elongated particles are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important” (p.22) and thus places the conventional proppant outside of the near wellbore region first, then the elongated particles in the near wellbore region second (p.19). 
However, Matveev fails to specify how far the “near wellbore region” for the elongated particles extends.
Nevertheless, “near wellbore region” (and conversely, far-field regions) are well-understood in the art.  For example, the reference to Nguyen states “As used herein, the term “near-wellbore region,” or simply “near-wellbore,” refers to an annular volume of a subterranean formation penetrated by wellbore from the outer diameter of the wellbore extending radially inward along a main fracture from the wellbore and into the formation a distance of no greater than about 10 meters (33 feet)” ([0019]) and “the first, second, and any additional propped main fractures may be interconnected in the far-field wellbore region at a location in the range of a lower limit of about 11 m, 15 m, 20 m, 25 m, 30 m, 35 m, 40 m, 45 m, 50 m, 55 m, 60 m, 65 m, 70 m, 75 m, 80 m, 85 m, 90 m, 95 m, 100 m, 110 m, 120 m, 130 m, 140 m, and 150 m to an upper limit of about 300 m, 290 m, 280 m, 270 m, 260 m, 250 m, 240 m, 230 m, 220 m, 210 m, 200 m, 190 m, 180 m, 170 m, 160 m, and 150 m into the formation from the wellbore” ([0031]). 
Although silent to the values of the distances as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to include placing the conventional proppant outside of the near wellbore region first from 11m to 300m away, then the elongated particles in the near wellbore region second no greater than 10m away, in order to place the elongated particles where they “are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important” (thereby including:
“introducing a first proppant to a far subterranean formation region, wherein the far subterranean formation region extends an average of 10 to 300 meters from an opening of the well bore; 
introducing a second proppant to a near subterranean formation region, wherein the near subterranean formation region extends an average of 0 to 10 meters from an opening of the well bore, wherein the second proppant is different from the first proppant, wherein the second proppant has increased length and reduced internal volume compared to the first proppant;”).  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 20, Matveev discloses “In general the proppant used will have an average particle size of from about 100 U.S. mesh (0.149 mm)) to about 10 U. S. mesh (2mm), more particularly, but not limited to 40/60 (420μm/250μm), 20/40 (841μm/420μm), 16/30 (1.19mm/595μm), 12/18 (1.68mm/1.00mm), 10/14 (2.00mm/1.41mm) and 8/12 (2.38mm/1.68mm) sized materials” (p.7) and “It should be understood that by "conventional" or "spherical" proppant is meant proppant having particles having a roundness of greater than about 0.8 and a sphericity of greater than about 0.8” (p.16).  Accordingly, Matveev anticipates wherein the first proppant has an average size of 0.1 mm to 5 mm.

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Matveev as in claim 1 (as evidenced by Nguyen), and further in view of Loricourt (2016/0115375) (cited by Applicant).
Regarding claim 11, Matveev discloses “The preferable shapes of elongated particles are rods, ovals, plates and disks… The shapes of the elongated particles need not fit into any of these categories, i.e. the elongated particles may have irregular shapes” (p.16).
However, Matveev fails to disclose if these “irregular shapes” include wherein the second proppant has cross sections such as triangle, trefoil, etc. 
Loricourt teaches “A proppant” (abstract) wherein “the mixture may thereafter be extruded, for example, through a die, to form proppants having a cross-section of a desired shape” ([0068]) and “the proppant particles may have a regular polygonal cross-sectional shape. For example, the proppant particles may have a hexagonal-shaped cross-section. According to some embodiments, the proppant may have a multifoil-shaped cross-section. For example, the proppant may have a trefoil-shaped cross-section, a sexfoil-shaped cross-section, or a cross-sectional shape selected from the group consisting of quatrefoil, cinquefoil, huitfoil, or higher multifoil” ([0075]).  Loricourt further teaches “a proppant including proppant particles having a non-circular cross-section may exhibit superior desirable properties relative to a proppant including proppant particles having a circular cross-section of the same diameter as the enclosing diameter of the non-circular cross-sectional shape” ([0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to include “irregular shapes” such as “wherein the second proppant has a cross section in a shape selected from the group consisting of a triangle, a bi-rod shape, a trefoil shape, a quatrefoil shape, a star shape, and a pentagram shape,” in order to provide a “regular polygonal cross-sectional shape” or “multifoil-shaped cross-section” that would “exhibit superior desirable properties relative to a proppant including proppant particles having a circular cross-section of the same diameter as the enclosing diameter of the non-circular cross-sectional shape.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674